EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon Birmingham on 27 January 2021.

The application has been amended as follows: 

In claim 1, lines 31, 32, and 37, the term - - plateau - - has been deleted and the term - - depression - - has been inserted therefor;
In claim 28, lines 2, 4, and 5, the term - - plateau - - has been deleted and the term - - depression - - has been inserted therefor;
In claim 30, lines 2 and 3, the term - - plateau - - has been deleted and the term - - depression - - has been inserted therefor;
In claims 36 and 37, line 1, the term - - plateau - - has been deleted and the term - - depression - - has been inserted therefor; and
Claims 31, 32, 33, and 38 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


 Chapman in view of Bisio does not teach or reasonably disclose the sealing member comprises two spaced projections, each projecting from the outwardly extending flange with a depression spanning uninterruptedly between the two projections so that at least one first portion of the depression defines a predetermined depth of a space between the two projections so that  the radial distance between the two projections is such that the free contact end of an annular element would be enclosed by the two projections if the capsule is positioned in an enclosing member of a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHAIM A SMITH/Examiner, Art Unit 1791                                                                                                                                                                                                        27 January 2022

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791